DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Information Disclosure Statement(s) filed 04/23/2020 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

A.	Claims 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 6,699,871 in view of Hotta et al. (“The effect of acarbose on blood glucose profiles of type 2 diabetic patients receiving insulin therapy.” Diabet Med. (1993 May;10(4):355-8. doi: 10.1111/j.1464-5491.1993.tb00079.x. Abstract). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to treating or controlling diabetes or hyperglycemia comprising administering a compound of formula (I) whereas the current claims are drawn to the treatment of Type 2 diabetes by administering a combination of 
    PNG
    media_image1.png
    157
    273
    media_image1.png
    Greyscale
 and an α-glucosidase inhibitor such as acarbose.  Both Claim 
    PNG
    media_image1.png
    157
    273
    media_image1.png
    Greyscale
.  Given that diabetes 2 and hyperglycemia encompasses subjects with low glucose tolerance, one of ordinary skill in the art would have recognized that the compound of formula (I) would provide therapeutic activity in patients with low glucose tolerance.  
The patented claims do not further claim an α-glucosidase inhibitor such as acarbose as required by the current claims. However, acarbose was already described in the prior art as a useful antidiabetic drug for Type 2 diabetes patients. See Hotta.  One of ordinary skill in the art would have found it obvious to treat Type 2 diabetes by combining acarbose with a compound taught for treating diabetes in the patented claim given that both are taught separately for their effectiveness for treating diabetic patients.
Therefore, the claimed invention as a whole would have been prima facie obvious at the time the invention was made.

B.	Claims 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 7,307,164 in view of Hotta et al. (“The effect of acarbose on blood glucose profiles of type 2 diabetic patients receiving insulin therapy.” Diabet Med. (1993 May;10(4):355-8. doi: 10.1111/j.1464-5491.1993.tb00079.x. Abstract). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to treating or controlling diabetes or hyperglycemia comprising administering a compound of formula (I) whereas the current claims are drawn to the treatment of Type 2 diabetes by administering a combination of 
    PNG
    media_image1.png
    157
    273
    media_image1.png
    Greyscale
 and an α-glucosidase inhibitor such as acarbose.  Both Claim sets are drawn to pharmaceutical compositions containing
    PNG
    media_image1.png
    157
    273
    media_image1.png
    Greyscale
.  Given that diabetes and hyperglycemia encompasses subjects with low glucose tolerance, one of ordinary skill in the art would have recognized that the compound of formula (I) would provide therapeutic activity in patients with low glucose tolerance.  
The patented claims do not further claim an α-glucosidase inhibitor such as acarbose as required by the current claims. However, acarbose was already described in the prior art as a useful antidiabetic drug for Type 2 diabetes patients. See Hotta.  One of ordinary skill in the art would have found it obvious to treat Type 2 diabetes by combining acarbose with a compound taught for treating diabetes in the patented claim given that both are taught separately for their effectiveness for treating diabetic patients.
Therefore, the claimed invention as a whole would have been prima facie obvious at the time the invention was made.

C.	Claims 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of U.S. Patent No. 7,388,019 in view of Hotta et al. (“The effect of acarbose on blood glucose profiles of type 2 diabetic patients receiving insulin therapy.” Diabet Med. (1993 May;10(4):355-8. doi: 10.1111/j.1464-5491.1993.tb00079.x. Abstract).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to treating or controlling diabetes or hyperglycemia comprising administering a compound of formula (I) whereas the current claims are drawn to the treatment of Type 2 diabetes by administering a combination of 
    PNG
    media_image1.png
    157
    273
    media_image1.png
    Greyscale
 and an α-glucosidase inhibitor such as acarbose. Both Claim sets are drawn to pharmaceutical compositions containing
    PNG
    media_image1.png
    157
    273
    media_image1.png
    Greyscale
.  Given that diabetes and hyperglycemia encompasses subjects with low glucose tolerance, one of ordinary skill in the art would have recognized that the compound of formula (I) would provide therapeutic activity in patients with low glucose tolerance.  
The patented claims do not further claim an α-glucosidase inhibitor such as acarbose as required by the current claims. However, acarbose was already described in the prior art as a useful antidiabetic drug for Type 2 diabetes patients. See Hotta.  One of ordinary skill in the art would have found it obvious to treat Type 2 diabetes by combining acarbose with a compound taught for treating diabetes in the patented claim given that both are taught separately for their effectiveness for treating diabetic patients.
Therefore, the claimed invention as a whole would have been prima facie obvious at the time the invention was made.

D.	Claims 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 7,390,809 in view of Hotta et al. (“The effect of acarbose on blood glucose profiles of type 2 diabetic patients receiving insulin therapy.” Diabet Med. (1993 May;10(4):355-8. doi: 10.1111/j.1464-5491.1993.tb00079.x. Abstract).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to treating or controlling diabetes or hyperglycemia comprising administering a compound of formula (I) whereas the current claims are drawn to the treatment of Type 2 diabetes by administering a combination of 
    PNG
    media_image1.png
    157
    273
    media_image1.png
    Greyscale
 and an α-glucosidase inhibitor such as acarbose.  Both Claim sets are drawn to pharmaceutical compositions containing
    PNG
    media_image1.png
    157
    273
    media_image1.png
    Greyscale
.  Given that diabetes and hyperglycemia encompasses subjects with low glucose tolerance, one of ordinary skill in the art would have recognized that the compound of formula (I) would provide therapeutic activity in patients with low glucose tolerance.  
The patented claims do not further claim an α-glucosidase inhibitor such as acarbose as required by the current claims. However, acarbose was already described in the prior art as a useful antidiabetic drug for Type 2 diabetes patients. See Hotta.  One of ordinary skill in the art would have found it obvious to treat Type 2 diabetes by combining acarbose with a compound taught for treating diabetes in the patented claim given that both are taught separately for their effectiveness for treating diabetic patients.
Therefore, the claimed invention as a whole would have been prima facie obvious at the time the invention was made.

E.	Claims 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of U.S. Patent No. 7,125,873 in view of Hotta et al. (“The effect of acarbose on blood glucose profiles of type 2 diabetic patients receiving insulin therapy.” Diabet Med. (1993 May;10(4):355-8. doi: 10.1111/j.1464-5491.1993.tb00079.x. Abstract).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to treating or controlling diabetes or hyperglycemia comprising administering a compound of formula (I) whereas the current claims are drawn to the treatment of Type 2 diabetes by administering a combination of 
    PNG
    media_image1.png
    157
    273
    media_image1.png
    Greyscale
 and an α-glucosidase inhibitor such as acarbose.  Both Claim sets are drawn to pharmaceutical compositions containing
    PNG
    media_image1.png
    157
    273
    media_image1.png
    Greyscale
.  Given that diabetes and hyperglycemia encompasses subjects with low glucose tolerance, one of ordinary skill in the art would have recognized that the compound of formula (I) would provide therapeutic activity in patients with low glucose tolerance.  
The patented claims do not further claim an α-glucosidase inhibitor such as acarbose as required by the current claims. However, acarbose was already described in the prior art as a useful antidiabetic drug for Type 2 diabetes patients. See Hotta.  One of ordinary skill in the art would have found it obvious to treat Type 2 diabetes by combining acarbose with a compound taught for treating diabetes in the patented claim given that both are taught separately for their effectiveness for treating diabetic patients.
Therefore, the claimed invention as a whole would have been prima facie obvious at the time the invention was made.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS SIMMONS/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629